Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 6, 8, 9, 14, 16, 17, 20 are allowable over the prior art of record: the closest prior art of record (Chidambaram et al. U.S. patent application publication 20200099531) does not teach or suggest in detail "in response to the hash result matching a loT hash value stored in a first blockchain system, attaching, by the one or more processing units, at least one reference data set to the received series of loT data; processing, by applying analytics code of at least one transformation module implemented by the one or more processing units, the received series of loT data attached to the at least one reference data set to obtain a processing result of the at least one reference data set; calculating, by the one or more processing units, a hash value of the processing result of the at least one reference data set; generating, before deployment of the at least one transformation module, an expected result based on the at least one reference data set with the at least one transformation module; calculating a hash value of the expected result; transferring the at least one reference data set and the hash value of the expected result to a second blockchain system different from the first blockchain system for storing; comparing the hash value of the processing result of the at least one reference data set and the hash value of the expected result stored in the second blockchain system; and in response to the hash value of the processing result of the at least one reference data set not matching the hash value of the expected result: identifying, 
Chidambaram teaches the distributed blockchain computing system comprises a computer storage system that is configured to store a blockchain (104). A transceiver is configured to facilitate electronically-mediated communication over a network with a multiple of external computing systems, which is operated by different respective participants. The external computing system storing a copy of the blockchain, and is associated with a computing device including one sensor. A processing system including one hardware processor, which is coupled to the computer storage system, and the transceiver. A device group identifying the respective computing devices, which is involved in completing the modeled process.. Whereas, stated above, Applicant's claimed invention states " in response to the hash result matching a loT hash value stored in a first blockchain system, attaching, by the one or more processing units, at least one reference data set to the received series of loT data; processing, by applying analytics code of at least one transformation module implemented by the one or more processing units, the received series of loT data attached to the at least one reference data set to obtain a processing result of the at least one reference data set; calculating, by the one or more processing units, a hash value of the processing result of the at least one reference data set; generating, before deployment of the at least one transformation module, an expected result based on the at least one reference data set with the at least one transformation module; calculating a hash value of the expected 
So as indicated in the above statements. Applicant's arguments have been considered persuasive, in light of the claims limitation as well as the enabling portions of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444